DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: computation unit in claims 1-2, 5-12,, expression unit in claim 5, acquisition unit, acceptance unit, estimation unit and optimization unit in claims 3-4 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7-12 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  In the instant claim the information processing device comprises a single element, the computation unit, and, the computation unit is in means-plus-function format.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.  
Claims 2, 7-12, depend on claim 1 and does not further recite any combination of elements as discussed above.

Claims 1-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “… optimal solution that determines a magnitude of an external force that acts upon an observed manipulation point and a distribution of an elastic modulus in a three-dimensional model of the elastic body”.  There is lack of written description as to how the optimal solution determines a magnitude of an external force a distribution of an elastic modulus.  Applicant specification page 34, which is directed to presented embodiment (see claim 2), discusses an equation that is function of observed displacement µo, estimated displacement Lo(E)f, coefficient λ, elastic modulus E and reference modulus Eo.  Firstly, the there is no function for force required in the equation so that any force determination can be determined form the presented equation.  (Note even though applicant mentions Lo(E) as some matrix, the Lo(E)f is “an estimated displacement” that is being used for the difference term.  Also see 112 (b) rejection below regarding this).  Secondly, the terms µo, Lo(E)f,  λ, E and Eo, are single values (see claim 2 which describes them as “an elastic modulus”, “an observed displacement”, “a coefficient” etc…).  Hence it not described how a distribution can be determined from the equation, which contains specific values.  Thirdly, the equation requires an estimated displacement, but the estimated displacement Lo(E)f, is based on the optimal solution of the equation. Hence the minimizing step, optimizing step and determination step are interdependent on each other.  There is lack of written description as to how the optimizing can begin without knowledge of either the estimated displacement / force, or the difference or the optimal value.  In another embodiment, applicant discloses equation 6, which discloses estimated displacement as Lo f, but this f refers to magnitudes of external forces of the observed part, not magnitude of an external force on the manipulation point.  In view of this, claim fails to comply with the written description requirement.  (Note: specification discusses providing initial values to begin the optimization process.  Examiner suggest that incorporating these features in a clear manner to overcome this rejection)
Claims 2-14, recite or encompass similar limitation and are rejected for same reasons as above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “minimizes a difference” in line 8.  This is indefinite because term minimize refer to reducing to any value to zero or greater than zero.  The displacement depends on force/pressure applied and specification does not limit the force /pressure to any particular value.  So the displacement, difference and minimal could be any value greater than zero.  The term thus does not definite as to what the optimization process aims to achieve.
Claim 1 recites “optimal solution” in line 10.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-14 recite or encompass similar limitation and are rejected for same reasons as above.  
Claim 1 recites “…an external force that acts upon an observed manipulation point…” in line 11.  There is confusion between specification and claim.  In claim 2, which mentions the equation for the force, “f” is the external force.  But in specification, ¶0029, f is defined as force applied to each vertex (equation 1), and equation 6 disclose f as force applied to observed /unobserved part.  Further, ¶0068-¶0069, and equation 10, directed to presented embodiment refers to computation using vertexes and partial vertexes.  This is different from claim language which expressly recites force on observed manipulation point.  
Claim 2 recites “Lo(E)f represents an observed part…“, in lines 10-11and “Lo(E)f represents an estimated displacement ”, in line 12.  This raises confusion as to which term is being used in the equation of claim 2.  Examiner interprets as displacement term because it is part of the difference of displacements.  
Claim 2 recites “f represents a magnitude of an external force” in line 8.  There is confusion between specification and claim.  In discussion related to equations 1, 6, the term “f” is defined as magnitude of forces applied to observed /unobserved part of the vertices of the model.   This is different from claim language which specifies it as an external force.  Further it is not understood if it is referring to the external force of parent claim 1, or something else.  
Claim 3 recites “an acceptance unit that accepts a manipulation point…”  it is not clear what is meant by this.  A manipulation point as discussed by the applicant refers to where the force is applied.  It is not clear if the claim language refers to accepting where the force is to be applied or, accepting information regarding the point and the forces.  Also, a point refers to a physical object and it is not clear what accepting this means.  Further it is suggested that the acceptance is linked to the device, estimation and optimization is some way.  Claims 13-14 recites similar limitation and is rejected for same reasons as above
Claim 4 recite similar limitation and is rejected for same reasons as above.  
Claim 5 recites “sum total of a sum of absolute value of changings”.  It is not understood what is being referred to here.  Examiner interprets that applicant is referring to norm 1 of the second term.  
Claims 8, 9 recites “a value” in line 3.  It is not understood what value is being referred to here.  There are multiple variables and coefficients in the optimization equation and is confusing.  Further it raises confusion as to whether there is only one value.   
Claims 8, recites “the differences” and “the individual manipulation points” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites “the differences calculated” and “the individual external forces” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites “the manipulation points” and “the external forces” the respective manipulation points” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites “a spatial resolution” in line 2.  It is not understood what is being referred to here.  Parent claim 1 recites computations that minimizes a difference.  It is not understood as to how this claims spatial resolution is related to the computation unit in any way.
Claim 11 recites “a low level”.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 12 recites “when a magnitude of the external force …is given”.  It is not understood what is meant by this.  Parent claim 1 recite that optimal solution is used to determine the force.  Instant claim recites that the external force is given.  There is confusion as to what is actually being performed.  See also 112 (d) rejection below 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 12 recites “when a magnitude of the external force …is given” in lines 2-3.  However, parent claim 1 recite that optimal solution is used to determine the force.  This is not further limiting the parent claim because, claim 12 does not require determining external force as required in parent claim 1, and hence fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Gokhale [“Solution of the nonlinear elasticity imaging inverse problem: the compressible case”, Inverse Problems 24 (2008) 045010 (26pp)] in view of Lee [US 20150216496 A1].
As per claim 1, Gokhale teaches an information processing device (Gokhale page 2 process steps I, ii, iii require a device) comprising
computation unit (Gokhale page 2 step ii image processing requires computation unit) which minimizes a difference between an observed displacement and an estimated displacement of an elastic body so as to find an optimal solution (Gokhale page 7 second paragraph “We seek the spatial distribution of material properties which minimizes the difference between a set of {Nmeas} measured displacement fields …and the corresponding set of predicted displacement fields”.  Page 6, Formulation of the inverse problem is an optimization algorithm) 
that determines a magnitude of an external force that acts upon an observed manipulation point and a distribution of an elastic modulus in a three-dimensional model of the elastic body (In view of 112 rejections above, examiner interprets that an equation similar to equation of claim 2, will determine a magnitude of an external force that acts upon an observed manipulation point and a distribution of an elastic modulus in a three-dimensional model.  Gokhale page 7 minimization algorithm of equation 16, similar to applicant claim 2, specification equation 10),
wherein the observed displacement is that acquired from an observed part of the elastic body in an image (Gokhale page 7 “measured displacement” implies observed), and the estimated displacement is that acquired from a region of the model of the elastic body which has been captured (Gokhale page 8 “predicted displacement fields”).
The only difference is that Gokhale does not expressly teach a three-dimensional model and, the region of model corresponding to the observed part.
Lee in the same field of Estimation of tissue stiffness teaches, a three-dimensional model and (Lee Fig 1 item 100), the region of model corresponding to the observed part (Lee ¶0032 “output of FEM simulation 102 is a deformed 3D model, referred to as the "moving" image. The simulation results use an objective function 106 to compare the output of the simulation to another 3D image taken of the patient, referred to as the "fixed" image, and usually showing a different deformation of the organs or structures being analyzed”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Gokhale by integrating features of the model as in Lee.  The motivation would be to provide optimization framework applicable to different physical models (Lee ¶0010)
As per claim 2, Gokhale in view of Lee further teaches wherein the computation unit determines the magnitude of the external force and the distribution of the elastic modulus based on the equation (Gokhale equation 16 is substantially similar to equation of claim 2).
As per claims 3-4, 13-14, they have limitations similar to claims 1-2 and are rejected for same reasons as above.  Lee discloses accepting simulation points (For e.g. see ¶0043 “in a simulation of the male pelvis area, the bladder and the rectum…”)
As per claim 5, Gokhale in view of Lee further teaches an expression unit that expresses the three-dimensional model based on the distribution of the elastic modulus determined as the optimal solution (Lee Fig 11, ¶0072, Table IV, note the claim only requires “based on” the elastic modulus).
As per claim 6, Gokhale in view of Lee further teaches wherein the image is a still image captured by a single image-capturing camera (Lee ¶0032 “fixed image” requires camera).
As per claim 7, Gokhale in view of Lee further teaches  wherein the optimal solution is determined as a value that minimizes a sum total of a sum of absolute values of changings from an initial value of the distribution of the elastic modulus and the difference (In view of 112 rejection above, Gokhale equation 16 second term).
As per claim 8, Gokhale in view of Lee further teaches  when a plurality of pieces of information about the manipulation point  is provided, the optimal solution is determined as a value that minimizes a sum total of the differences calculated for the individual manipulation points (In view of 112 rejection above Lee ¶0042 deformation field is function of P.  Hence can be used for multiple points).
As per claim 9, Gokhale in view of Lee further teaches wherein, when a plurality of the external forces is applied to the manipulation point, the optimal solution is determined as a value that minimizes a sum total of the differences calculated for the individual external forces (Lee ¶0040 “solving the constitutive equation for the deformation u, given the external forces [fx,fy,fz]T…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793